The plaintiffs petition for certification for appeal from the Appellate Court, 45 Conn. App. 909 (AC 16116), is granted, limited to the following issue:
“Did the Appellate Court correctly affirm that the claimant was an independant contractor based on a document that purported to be an amendment to the employment contract, which document was submitted into evidence over the objection of the claimant without identification or authentication evidence when the claimant denied that she was a party to the amendment?”